Citation Nr: 1539292	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  05-02 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected left knee disability.    

2.  Entitlement to an initial rating higher than 10 percent prior to December 21, 2009, and an initial rating higher than 20 percent beginning December 21, 2009, for a left knee disability.  


REPRESENTATION

Veteran represented by:  Michelle A. Marshall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1977 to February 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2004 rating decision of a Department of Veterans Affairs (VA Regional Office (RO), which granted service connection for a left knee disability, specifically residuals, postoperative meniscectomy, and assigned a 10 percent rating for the disability effective in September 2003.  Then, in a January 2010 rating decision, the RO granted a 20 percent rating for the left knee disability, effective December 21, 2009, and the Veteran continued his appeal for a higher rating.  

This matter is also before the Board on appeal of a January 2005 rating decision, which denied service connection for a right hip disability.  (The decision also denied the Veteran's application to reopen a claim of service connection for a back and spine disability, which he appealed; subsequently, that claim was reopened by the Board in an April 2013 decision and remanded to the RO, which then granted service connection for degenerative joint disease of the lumbar spine and left sciatic radiculopathy in a May 2014 rating decision.)  

In April 2008, May 2010, and April 2013, the Board remanded the case to the RO for additional development.  Meanwhile, in January 2013 the Veteran appeared at the RO and testified at a videoconference hearing conducted by a Veterans Law Judge (VLJ) sitting in Washington, DC; a transcript of the hearing has been associated with the record.  That VLJ has since left the Board, and the case has been reassigned to the undersigned.  In June 2015 correspondence, the Veteran declined the opportunity to appear at another Board hearing.

The issues of whether new and material evidence has been received to reopen a claim of service connection for a right knee disability, and entitlement to higher ratings for degenerative joint disease of the lumbar spine and for left sciatic radiculopathy, have been raised by the Veteran in January 2013 (at the Board hearing) and in June 2015 (in a statement), respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 CFR 19.9(b)(2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).


FINDINGS OF FACT

1.  There is no competent evidence that the Veteran has a right hip disability that had onset during service, was shown to be related to an injury, disease, or event in service, or was shown to have been caused or aggravated by a service-connected disability.

2.  For the period from September 2003 to December 21, 2009, the Veteran's left knee disability was manifested by complaints of pain, swelling, and instability; clinical findings show that limitation of motion of the knee joint fluctuated but was generally to no more than 10 degrees of extension and 70 degrees of flexion, crepitance, occasional effusion, no instability, and X-ray evidence of degenerative disease. 
 
3.  For the period beginning December 21, 2009, the Veteran's left knee disability was manifested by complaints of pain, swelling, and feelings of instability; clinical findings show limitation of motion of the knee joint of 5 degrees of extension and 30 degrees of flexion (25 degrees with pain), no instability, and X-ray evidence of degenerative disease.



CONCLUSIONS OF LAW

1.  Service connection for a right hip disability, to include as secondary to a service-connected left knee disability, is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).  

2.  The criteria for an initial rating higher than 10 percent before December 21, 2009, and an initial rating higher than 20 percent from December 21, 2009, for a left knee disability, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5259, 5260, 5261 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473(2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270(Fed. Cir. 2009).  VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112(2004). 

As for the claim of service connection for a right hip disability, the RO provided pre- and post-adjudication VCAA notice by letters, dated in September 2004 and May 2008.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, which was made permanently worse or which caused injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit private medical records or authorize VA to obtain private medical records on his behalf.  The May 2008 notice included the provisions for the effective date of the claim and for the degree of disability assignable. 

As for the initial rating claim pertaining to the left knee disability, the RO provided the Veteran with content-complying VCAA notice on the underlying claim of service connection by letter in December 2003.  Where, as in this case, service connection has been granted and an initial disability rating has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a)  notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is not necessary as to the claim for a higher rating for a left knee disability upon the grant of service connection.  Dingess, 19 Vet. App. 473; Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to any downstream elements). 

Relevant to its obligation to assist a claimant, VA has also made reasonable efforts to identify and obtain relevant records in support of the claims.  38 U.S.C.A. § 5103A (a), (b), and (c).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in January 2013, the Veterans Law Judge indicated that the hearing would focus on the issues of service connection for a right hip disability and a higher rating for a left knee disability, and discussed the elements of the claims that were lacking to substantiate the claims.  The Veteran was assisted at the hearing by an accredited private attorney.  The attorney and the Veterans Law Judge asked questions to ascertain the etiology of the right hip disability and the severity of the left knee disability.  There was no pertinent evidence identified by the Veteran or his attorney that might have been overlooked and that might substantiate the claims.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection and for a higher rating.  Neither the attorney nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The RO has also obtained the Veteran's service treatment records and VA treatment records.  The Veteran has not identified any other records, such as private treatment records, pertinent to the issues on appeal.  Further, VA has conducted necessary medical inquiry in an effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  The Veteran underwent VA compensation examinations in June 2004, December 2009, November 2010, and August 2013 to address the relevant questions arising from the claims, namely, the nature and etiology of the right hip disability and the nature and severity of the service-connected left knee disability.  As the examination reports contain the Veteran's medical history and pertinent clinical findings sufficient to evaluate the right hip disability and the service-connected left knee disability under governing rating criteria, the Board finds that the reports are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123(2007).  As there is no indication of the existence of additional evidence to substantiate the claims, no further assistance to the Veteran is required to comply with the duty to assist.

II. Service Connection for a Right Hip Disability

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service. 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Notwithstanding the above, service connection may be granted for disability first diagnosed after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Further, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439(1995).  

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

The Veteran has appealed a January 2005 RO decision denying service connection for a right hip disability.  He alleges that he has a right hip disability that is caused by favoring his service-connected left knee disability.  In a statement dated in December 2003, he asserted that his left knee has affected his walking whereby he puts the majority of his weight on his right hip and leg.  In other words, he must overcompensate for his left knee problems, which are causing an altered gait and additional disability in the form of a right hip disability.  At a hearing before RO personnel in March 2005, he testified that VA doctors (including an orthopedic surgeon in February 2005) have said that his right hip problem, diagnosed as arthritis, was related to his left knee problem, and that he was undergoing physical therapy for his hip as well as his back and right knee.  He said he did not receive treatment for his right hip between 1980 and 2003.  At his January 2013 Board hearing, he asserted that a VA pain management doctor told him that his hip condition was related to his left knee disability.  The Board will address the theory entitlement to service connection on both a direct basis and secondary basis.  

A review of the evidence shows that the Veteran served on active duty from January 1977 to February 1980.  Service treatment records (STRs) do not show any complaints, findings, diagnosis, or treatment of a right hip disability.  Thus, on the basis of the service treatment records alone, a right hip disability is not shown to have had onset during service, and service connection under 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) is not established.

Moreover, there is no continuity of symptomatology after service to support the Veteran's claim under 38 C.F.R. § 3.303(b).  The Veteran is competent to describe symptoms of hip pain, even though the symptoms were not recorded during service.  However, the service treatment records lack the documentation of the combination of manifestations sufficient to identify a right hip disability and establish chronicity in service and continuing since.  Notably, the Veteran does not specifically claim to have experienced right hip symptoms during service or for many years thereafter.  The onset of a right hip condition was documented many years later.  After service, the initial documentation of right hip problems is not shown until after 2000.  VA and private medical records indicate occasional complaints and treatment of right (and left) hip pain.  For example, VA outpatient records in June 2004, November 2004, and August 2005 reflect right hip pain, typically in conjunction with back and/or knee pain.  Records from Doylestown Medical Center dated in 2005 show treatment for bilateral hip pain.  Accordingly, the preponderance of the evidence is against the claim of service connection for a right hip disability based on continuity of symptomatology under 38 C.F.R. § 3.303(b).

The Board next turns to the question of whether service connection for a right hip disability may be granted on the basis that although the disability was first diagnosed after service, considering all the evidence including that pertinent to service, it is shown to be related to service under 38 C.F.R. § 3.303(d) (direct service connection) or under 38 C.F.R. § 3.310 (secondary service connection).  The pertinent evidence regarding these theories of entitlement is as follows.

Neither the Veteran nor a healthcare provider has asserted or otherwise opined that the Veteran has a right hip disability that is related directly to his period of service.  Rather, the Veteran contends that his right hip condition was secondary to his service-connected left knee disability.  Having considered the medical evidence of record pertaining to current treatment of right hip complaints and the statements of the Veteran, the Board finds that the record does not show that the Veteran has a right hip disability that is directly related to his period of active service.  There is no evidence to show that the onset of a current right hip disability or any symptoms thereof was during the Veteran's active duty, or for many years thereafter.  It appears from the medical evidence in the file that the Veteran's right hip problems had their beginnings after 2000.  As earlier noted, the initial documentation of right hip complaints was in the early 2000s.  In fact, as noted by a VA examiner in August 2013, the Veteran does not even have a diagnosed hip condition.  X-rays of the right hip at that time were normal, and the diagnosis was chronic right hip pain.  A clinical finding such as hip pain, standing alone, does not constitute a disability without an identified basis for the finding or symptom.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 259 F.3d 1356, 1361-62   (Fed. Cir. 2001).  No underlying pathology relating to any right hip pain complaints has been diagnosed or identified.  Hence, service connection for a right hip disability on the theory of direct service connection is not established under 38 C.F.R. § 3.303(d). 

The Board now considers the merits of the Veteran's primary claim, which is based on a secondary service connection theory of entitlement under 38 C.F.R. § 3.310.  As noted previously, he contends that he has a right hip disability that is secondary to a service-connected left knee disability.  In August 2013, a VA examination was conducted and an opinion was obtained on the question of whether it was at least as likely as not that any currently diagnosed right hip disability was caused by or aggravated by his service-connected left knee disability.  After reviewing the evidence of record to include the Veteran's history and clinical presentation, the examiner furnished an opinion unfavorable to the Veteran's claim.  As noted previously, the examiner found no current diagnosed right hip condition; rather, the diagnosis was right hip pain.  Again, a clinical finding such as hip pain, standing alone, does not constitute a disability without an identified basis for the finding or symptom.  See Sanchez- Benitez, 13 Vet. App. at 285.  Moreover, the examiner considered the hip pain and opined that it was less likely as not caused by or aggravated by his service-connected left knee disability, reasoning that there was no arthritis detected on X-rays and that there was a lack of progression of hip complaints in the Veteran's medical history (the Veteran reported chronic right hip pain for 14-15 years but that medical records do not mention the pain on any consistent basis since 2005).  He also concluded that the Veteran's occupation, which was rigorously physical, as well as other factors such as his obesity and his significant smoking history, were more likely the significant contributors to his hip pain.   

The medical examination and opinion provided by the VA examiner are based on a review of the onset, clinical course, and status of the Veteran's right hip condition.  The examiner is qualified by education and training to offer a medical opinion on the etiology of the Veteran's hip disability, and he concluded that there was no evidence to support a link - via direct cause or through aggravation - between the Veteran's right hip condition and his service-connected left knee disability, as claimed.  This evidence opposes rather than supports the claim, and there is no competent evidence to the contrary.  

The Board acknowledges the Veteran's testimony to the effect that a VA pain management doctor told him that there was a relationship between the hip and left knee.  However, there is no medical record to substantiate that a doctor has furnished such a statement, or if a doctor has verbally informed the Veteran of this, there is no statement that explains the basis for such an opinion.  As the record now stands, there is only the VA examiner's opinion and explanation of rationale that is against the Veteran's claim.  Moreover, the post-service evidence does not show a diagnosis of a right hip disability underlying the right hip pain.  In the absence of satisfactory proof that the Veteran has a current diagnosis of a right hip disability, there is no valid claim of service connection for such disability.  Brammer  v. Derwinski, 3 Vet. App. 223, 225   (1992).  The preponderance of the evidence is against the secondary service connection theory of entitlement (under 38 C.F.R. § 3.310).  Therefore, the benefit of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b). 

To the extent the Veteran asserts that there is an association between his right hip disability and service-connected left knee disability, his opinion as a layperson is limited to inferences that are rationally based on his perception and does not require specialized education, training, or experience.  See 38 C.F.R. § 3.159(a) (defining competent lay and medical evidence).  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether there is a current diagnosis of a right hip disability which can be related to service or to service-connected disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Any assertions of the Veteran as to diagnosis and causation have no probative value, as they are not considered competent evidence and must be excluded.  

For the above reasons, considering all applicable theories of entitlement, service connection for a right hip disability is not warranted. 

III. Higher Rating for a Left Knee Disability

As with the claim of service connection addressed above, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81(Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the higher rating claim.

Principles of Evaluating Disabilities

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27(1999); Hart v. Mansfield, 21 Vet. App. 505(2007). 

Rating Criteria and Analysis

Ever since service connection was established effective in September 2003, the Veteran's left knee disability (residuals, postoperative meniscectomy) has been rated as 10 percent disabling for the period before December 21, 2009 and 20 percent for the period beginning December 21, 2009.  Initially, the Veteran's left knee disability was evaluated as 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5259, for removal of semilunar cartilage that is symptomatic, which is the maximum permitted under the code.  In a January 2010 rating decision, the RO determined that the left knee disability had worsened and assigned a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5260, for limitation of motion of the leg.  

Normal or full range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

Limitation of flexion of the leg to 60 degrees is rated as 0 percent disabling; flexion limited to 45 degrees is rated as 10 percent disabling; flexion limited to 30 degrees is rated as 20 percent disabling; and flexion limited to 15 degrees is rated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Limitation of extension of the leg to 5 degrees is rated as 0 percent disabling; extension limited to 10 degrees is rated as 10 percent disabling; extension limited to 15 degrees is rated as 20 percent disabling; extension limited to 20 degrees is rated as 30 percent disabling; extension limited to 30 degrees is rated as 40 percent disabling; and extension limited to 45 degrees is rated as 50 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Additional VA regulations provide that under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due to trauma and substantiated by X-rays findings is rated as degenerative arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint or joints involved.  

Relative to other impairment of the knee, recurrent subluxation or lateral instability warrants a 10 percent rating if slight, 20 percent rating if moderate, and 30 percent rating if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Separate ratings may be assigned for arthritis with limitation of motion of a knee under Diagnostic Codes 5003-5010 and for instability of the knee under Diagnostic Code 5257.  VAOPGCPREC 23-97 (July 1, 1997).  Separate ratings for each knee joint may also be assigned for both limitation of flexion and limitation of extension.  VAOPGCPREC 9-04 (September 17, 2004).  

Additionally, a maximum 20 percent rating is warranted for semilunar cartilage, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

After applying the relevant evaluation criteria to the facts of this case, the Board finds that a rating higher than 10 percent before December 21, 2009 and a rating higher than 20 percent from December 21, 2009 for the service-connected disability is not warranted. 

The pertinent evidence on file consists of private records and VA records including outpatient treatment records and reports of VA examinations in June 2004, December 2009, November 2010, and August 2013.  

Period Prior to December 21, 2009

Before December 21, 2009, the Veteran's left knee was assigned the maximum rating of 10 percent under Diagnostic Code 5259, for cartilage removal that is symptomatic.  Those symptoms include pain, soreness, tenderness, and limitation of motion, such as those observed on VA examination in June 2004.  To satisfy the criteria for a higher rating (20 percent) under the other diagnostic code for cartilage impairment, Code 5258, there would have to be dislocated cartilage with frequent episodes of locking, pain, and effusion into the knee joint.  In other words, there would have to be objective evidence of a tear in the medial or lateral meniscus manifested by frequent inability to straighten the knee ("locking"), pain, and effusion such that may be demonstrated on X-ray.  This disability picture is not shown by the evidence.  For example, in October 2003 the Veteran's private doctor noted only that he had pain and swelling.  At the time of a June 2004 VA examination, there was medial compartment pains, soreness, and tenderness, but no effusion or evidence indicative of locking (despite the Veteran's reported history of such).  There was also no indication as to the presence of dislocated cartilage.  VA outpatient treatment records reflect knee pain as a constant complaint, and at times he is noted to have crepitance and small effusion, such as in June 2004, February 2005, and April 2009 (but not in August 2005).  Moreover, there is evidence to show that the Veteran has had difficulty at times in completely straightening out his knee (see the discussion below in regard to limitation of extension).  However, the records do not demonstrate the presence of frequent locking or a dislocated meniscus, as required for a higher rating.  In short, the Veteran's left knee does not satisfy the criteria under Code 5258 for a 20 percent rating.  

Moreover, the Veteran does not meet the criteria for a rating higher than 10 percent under other pertinent codes.  VA records in 2004 confirm degenerative changes of the left knee joint via an MRI.  Considering the criteria for evaluating limitation of motion of the knee joint, there would have to be evidence of limitation of flexion to 30 degrees, or limitation of extension to 15 degrees, for a 20 percent rating.  The medical records reflecting range of motion studies do not show that the Veteran's motion restrictions more nearly approximate those required for a higher rating.  On the June 2004 VA examination, his left knee joint was not restricted more than 0 degrees of extension or 120 degrees of flexion, even considering pain on motion.  Further, VA outpatient records do not generally reflect findings that extension was limited to 15 degrees or that flexion was limited to 30 degrees.  For example, in October 2004 extension was limited to -10 degrees and flexion was limited to 80 degrees, both secondary to pain at the end range.  In November 2004, flexion was accomplished to 130 degrees.  In January 2005, there was flexion to 45 degrees.  In February 2005, there was extension to 0 degrees and flexion to 90 degrees, when the Veteran began to have intense pain.  In May 2005, flexion was limited to approximately 40 degrees secondary to pain at the quadriceps and hip flexor.  In August 2005, flexion was limited to 70 degrees, although there was noted a 30 degree "extensor lag."  This extension limitation was an isolated finding, without any other objective evidence of such a degree of restriction.  Given just the singular presentation of extension deficiency, it is the Board's judgment that for the period before December 2009 the Veteran's limitation of extension does not more nearly approximate the criteria for a 20 percent rating.  Private treatment records likewise do not disclose motion restrictions of the knee joint that would meet the requirements for a 20 percent rating.  Upon consideration of such findings, the Board concludes that there is no evidence to support a 20 percent rating under either Code 5260 or Code 5261. 

Even if the Veteran's left knee limitation of motion findings were such that he met the criteria for a 10 percent rating for either limitation of flexion (limited to 45 degrees) or for limitation of extension (limited to 10 degrees), separate ratings cannot be assigned for both symptomatic removal of cartilage and limitation of motion of the knee.  That is because the Veteran's symptoms of pain and limitation of motion are already contemplated under both the cartilage impairment code (Code 5258), for which he is already compensated, and the limitation of motion codes (Codes 5260 and 5261), and the regulations do not permit the evaluation of the same manifestations under different diagnoses (see 38 C.F.R. § 4.14 relative to the concept of "avoidance of pyramiding").  Moreover, a higher rating is not warranted through separate 10 percent ratings for limitation of flexion and limitation of extension, given that the Veteran's restrictions do not approximate the criteria for a 10 percent rating under both Code 5260 and Code 5261.  For much of the period before December 2009, his range of motion findings as to flexion and extension fluctuated a great deal.  However, there were more flexion measurements to consider in the record, and these showed that - almost without exception (except in January 2005 and May 2005) - limitation of flexion of the knee was generally no less than 70 degrees, and thus would be noncompensable under Code 5260.  Extension limitations were generally to 10 degrees or less and thus would be no more than 10 percent under Code 5261.  

Although a primary symptom of the Veteran's left knee disability is pain, the objective findings do not show that pain limits his knee to such an extent as to satisfy the criteria for a higher rating for either limitation of flexion or limitation of extension under Codes 5260 or 5261.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The VA examiner in June 2004 considered the effect of painful motion when assessing knee limitation of motion.  Other than what was noted on the report, there was no additional limitation of motion after repetitive use from fatigue, weakness, lack of endurance, and incoordination, even considering functional loss due to pain and painful movement, which was considered by the VA examiner.  Likewise, some of the range of motion findings during outpatient visits also were reported together with comments concerning whether pain restricted such movement.  

Considering the criteria for evaluating knee instability, the objective findings in the record varied in showing whether the Veteran's left knee was manifested by instability.  For example, the VA examiner in June 2004 remarked on the Veteran's historical complaint of giving way, but the Veteran did not wear an elastic support and on examination the knee was stable to medial and lateral testing.  Although there was slightly less stability to anterior/posterior testing, the examiner noted that there was an endpoint and a negative McMurray's test/sign.  In other words, there is no documentation of instability to a moderate degree for a 20 percent rating under Diagnostic Code 5257.  VA outpatient records reflect complaints of instability but objective testing does not bear out or substantiate the complaints in the clinical setting.  For example, in October 2004 the Veteran reported buckling of the left knee about one time per week, but there was no documentation of ligament testing even though the examiner stated that the Veteran showed moderate to marked limitations with "stability, strength, range of motion, and gait."  Given such complaints, the Veteran was issued a knee brace, but ligament impairment was not identified.  In August 2005, for example, it was noted that there was no ligamentous laxity.  In fact, VA treatment records pertaining to the left knee document constant left knee pain but are largely silent on the question of the presence of instability.  For the period prior to December 2009, it is the Board's judgment that the preponderance of the evidence is against the claim for a 20 percent rating under Code 5257.  It is further noted that a separate, compensable rating for slight instability under Code 5257 would be prohibited because it would violate the rule against pyramiding (38 C.F.R. § 4.14), given that the Veteran's current 10 percent rating under Code 5259 contemplates instability.   

Other diagnostic codes pertaining to the evaluation of the knee have been considered, but the Veteran could not receive a higher rating under any analogous code.  For example, there is no evidence of ankylosis of the left knee or of tibia and fibula impairment with knee disability.  Accordingly, the criteria under 38 C.F.R. § 4.71a, Codes 5256 and 5262, are not for application.

Period Beginning December 21, 2009

For the period beginning December 21, 2009, when the Veteran underwent a VA examination that showed a worsening of his left knee disability, the RO assigned a 20 percent rating under Code 5260, on the basis that evaluating his limitation of flexion under Code 5260 afforded him a higher rating than evaluating his cartilage impairment under Code 5259.  As earlier noted, the regulations do not permit a separate rating under both of those codes pursuant to 38 C.F.R. § 4.14, due to duplicative or overlapping symptomatology.  Moreover, his current 20 percent rating is the maximum allowed under Code 5258, for dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint.  Separate ratings are also not permitted under Code 5260 and Code 5258, pursuant to 38 C.F.R. § 4.14, because some manifestations under Code 5258 such as locking and pain are also contemplated under the limitation of motions including Code 5260.  Therefore, the Board turns to whether a higher rating is warranted in consideration of Codes 5260, 5261, and 5257.  As will be shown, the evidence, which includes VA examination reports in December 2009, November 2010, and August 2013, does not support a higher rating.  

Considering the criteria for evaluating limitation of motion of the knee joint, there would have to be evidence of limitation of flexion to 15 degrees, or limitation of extension to 10 degrees, for a higher rating under Codes 5260 or 5261.  The medical records reflecting range of motion studies, however, do not show that the Veteran's motion restrictions more nearly approximate those required for a higher rating.  On the December 2009 VA examination, the Veteran would not permit the examiner to move his knee past 30 degrees of flexion due to pain; extension was full to 0 degrees.  On the November 2010 VA examination, the Veteran could flex his knee to 45 degrees but he would not actively extend the knee to 0 degrees except in passive fashion.  On the August 2013 VA examination, there was flexion to 30 degrees (with painful motion beginning at 25 degrees) and extension to 5 degrees with pain.  Moreover, outpatient treatment records do not reflect that the Veteran's left knee joint motion restrictions approximate 15 degrees in flexion or 10 degrees in extension.  In fact, for the most part the records merely indicate that there was limitation of motion of the knee without specifying the degrees of limitation of motion.  Thus, in view of the foregoing findings, the Veteran does not meet the criteria for a higher rating under the limitation of motion codes.   

As earlier noted, a constant symptom of the Veteran's left knee disability is pain, the objective findings do not show that pain limits his left knee to such an extent as to satisfy the criteria provided for a rating higher than 20 percent for limitation of flexion or a compensable rating for limitation of extension, under Diagnostic Codes 5260 and 5261.  As described above, there was no expression of additional limitation of motion in degrees after repetitive use from fatigue, weakness, lack of endurance, and incoordination, even considering functional loss due to pain and painful movement, which was considered by the VA examiners.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, a rating higher than 20 percent is not warranted for the Veteran's left knee disability under Diagnostic Codes 5260 and 5261.

Considering the criteria for evaluating knee instability, there would have to be evidence of slight recurrent subluxation or lateral instability for a separate 10 percent rating under Code 5257.  The medical evidence does not substantiate knee instability for a compensable rating, despite the Veteran's complaints of giving way.  At the time of the December 2009 VA examination, the examiner remarked that ligament testing was unreliable due to the Veteran's severe limitation of flexion.  Even so, mediolateral testing showed the knee was stable, despite there being some question as to whether there was a little bit of looseness to anteroposterior testing.  Thus, there was no definitive evidence of instability at that time.  At the time of the November 2010 VA examination, the Veteran reported that he has worn knee braces for years.  However, the examiner determined that there was no anterior or posterior, or varus or valgus, instability.  At the time of the August 2013 VA examination, the Veteran reported feeling a giving out sensation more frequently with going up a ladder or with twisting and turning movements.  Joint stability tests revealed no anterior instability (Lachman test), posterior instability (posterior drawer test), or medial-lateral instability (application of valgus/varus pressure to the knee in extension and 30 degrees of flexion).  The examiner also remarked that there was no evidence or history of recurrent patellar subluxation/dislocation.  In an October 2013 addendum report, the examiner acknowledged the Veteran's report of feeling as if his knee was unstable, for which he wore a brace, but he stressed that physical examination did not disclose any ligamentous knee instability.  Moreover, outpatient treatment records do not show findings inconsistent with those of the VA examinations, and in fact they are largely silent on reporting any instability complaints of the Veteran or any ligament testing.  In view of the foregoing evidence, the Veteran does not meet the criteria for a compensable rating under Code 5257.  

Other diagnostic codes pertaining to the evaluation of the knee have been considered, but the Veteran could not receive a higher rating under any analogous code.  For example, there is no evidence of ankylosis of the left knee or of tibia and fibula impairment with knee disability.  Accordingly, the criteria under 38 C.F.R. § 4.71a, Codes 5256 and 5262, are not for application.  Further, the Veteran has not complained of symptoms in reference to his two surgical scars on the left knee.  In any case, the VA examiner in August 2013 found that they were well-healed and without pain or adherence, and thus essentially asymptomatic.  Thus, a separate rating under criteria for evaluating scars and skin disabilities is not applicable.  

In conclusion, the evidence demonstrates that the Veteran's left knee disability is appropriately rated as 10 percent disabling prior to December 21, 2009 and as 20 percent disabling beginning December 21, 2009.  In arriving at the determination herein, the Board has considered all the evidence consistent with the Court's decision in Fenderson.  As the preponderance of the evidence is against the claim for a higher rating, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366(Fed. Cir. 2009).

In this case, comparing the Veteran's disability level and the symptomatology of his left knee disability to the Rating Schedule, the degree of disability manifested by the various complaints discussed in the decision above is wholly encompassed or covered by the Rating Schedule, which provide for higher ratings for more severe symptoms or related symptoms.  For example, the nature and extent of the Veteran's left knee complaints and objective symptoms (pain, limitation of motion, stiffness, giving way, crepitance, swelling, weakness) are all incorporated in the schedular criteria for evaluating musculoskeletal disabilities.  In other words, the Veteran does not experience any symptomatology of his service-connected disability that are not already encompassed or covered in the Rating Schedule. 

In light of the foregoing, the Board finds that the assigned schedular ratings are adequate and no referral for extraschedular ratings are required under 38 C.F.R. § 3.321(b)(1) for the left knee disability. 


ORDER

The appeal seeking service connection for a right hip disability, to include as secondary to a service-connected left knee disability, is denied.    

The appeal seeking an initial rating higher than 10 percent prior to December 21, 2009, and an initial rating higher than 20 percent beginning December 21, 2009, for a left knee disability, is denied.  



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


